Jack J. Danella, J.
This is a motion by plaintiff to vacate judgment for costs in favor of defendant after a jury trial. The action was originally commenced by plaintiff in Small Claims Court. Defendant demanded a jury trial pursuant to section 1806 of the Uniform City Court Act. This did not change the basic character of the action as a small claims matter.
In Small Claims Court no statutory costs are allowable to either party. (Rules for Small Claims, City Court of Utica, § 3525.10; 22 NYCRR 3525.10.) This is in keeping with the legislative intent behind the establishment of small claims parts in local city courts which is to provide a forum for the enforcing of "Small Claims” by a quick, inexpensive, simplified and informal procedure where individual parties may appear without attorneys (UCCA, § 1802).
By commencing an action in Small Claims Court, a party waives his right to a jury trial (UCCA, § 1806). To have deprived the defendant of such a right, might have been in violation of his constitutional rights. (NY Const, art 1, § 2.) However, in an effort to discourage defendants from transferring cases from Small Claims Court to Jury Trial Terms, the Legislature imposed certain burdens upon such defendants *157such as the requirement for posting of security costs and the awarding of discretionary costs to successful plaintiffs. There is no similar provision for successful defendants. (UCCA, § 1806.) These are not additional costs for a successful plaintiff. (Dolin v Eck, 61 Misc 2d 549.)
Under such circumstances, the defendant is not entitled to costs. (UCCA, § 1902, subd [c].) Plaintiff’s motion granted without costs.